Andrews, C. J.
The plaintiff claims that Unity Building is exempt from taxation, by reason of the provisions of § 3823 of the General Statutes. We cannot assent to that claim. By that section only personal property can be exempted. Unity Building is not personal property, with whatever form of funds it may have been purchased. “ Funds invested,” as that expression is used in the section, means invested in a form like bonds or mortgages.
Unity Church and Hall is exempt from being taxed, if it is a building exclusively occupied as a church; otherwise not. The plaintiff is an ecclesiastical society in the town of Hartford, duly organized pursuant to the statutes of this State, and has existed as such for more than fifty years. In 1880 it purchased a lot of land for the purpose of erecting thereon a church building, and in 1881 it did erect on the rear part of that lot a church building, which was on the 3d day of April, 1881, dedicated as Unity Church and Hall; and from that day to this time the said building has been regularly and statedly occupied for religious worship.
If the finding stopped here, it would be reasonably clear that this building should not be assessed for taxation. It is what follows that causes any doubt. It appears that a few days after the church was dedicated, the society made their religious services free to all worshipers, and authorized its committee “ to derive income by renting the church'building for lectures, concerts, readings, and any other thing not inappropriate to be had in a church.” The society has derived from such rentals some five or six hundred dollars a year, which it has used exclusively for the maintenance of religious services in said church and hall. Some of the entertainments so permitted for hire in said church and hall, have consisted of lectures, vocal and instrumental concerts, mesmeric performances; dramas by amateurs, and at times political conventions.
The expression used in the statute, “occupied as a church,” must be taken to mean occupied as a church building is usually occupied, or as a church building may properly be occupied; because that is the ordinary meaning of the words. *375And the plaintiff has exclusively occupied Unity Church and Hall as a church, unless some of the things it has permitted to be done there have, within the meaning indicated, interrupted such occupation.
Very many ecclesiastical societies defray the expenses of their religious services by requiring worshipers.to pay a rent, for the pews or seats which they occupy at such services. The plaintiff, in the hope perhaps that the poor might have the gospel preached unto them, made the seats in its audience-room free to all worshipers on all occasions of its stated religious services, and sought to defray the expenses of such services by renting its audience-room at other times for lectures, concerts, readings, and other things not inappropriate to be had in a church. If the method of raising money with which to pay the expenses of their religious services practiced by the many ecclesiastical societies, does not interrupt the exclusive occupation bjr any one of these of its church building as a church, it must be conceded that the method of raising money for the same purposes practiced by the plaintiff, does not interrupt its exclusive occupation of Unity Church and Hall as a church. In neither case is the money earned for or applied to a secular use. Conn. Spiritualist Camp-Meeting Assn. v. East Lyme, 54 Conn., 152; Manresa Institute v. Norwalk, 61 id., 228.
The policy on which the exemption of church buildings from taxation is granted, is the encouragement of religion; and that policy is not hindered, but rather promoted, by permitting this building to be used for profit, when not needed for those services distinctly called religious services ; for literary, scientific or entertaining exercises, or for any other thing not inappropriate to be had in a church. In earlier times in this State, and in all the New England States, the church — commonly called the Meeting House — was customarily used for town meetings, lectures, concerts, temperance meetings, political addresses, and for other like special occasions ; and no one ever supposed that such use made the Meeting House liable to taxation. In the country towns the like use still prevails. In view of such general use it is not *376to be supposed that the legislature intended, by any language it has used, to make all such church buildings taxable. We think Unity Church and Hall is exempt from taxation.
The Superior Court is advised to render judgment that Unity Building is taxable, and that Unity Church and Hall is not taxable'.
In this opinion the other judges concurred.